SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Pro se plaintiff-appellant John Forjone appeals from the March 21, 2003 judgment of the United States District Court for the Western District of New York (Charles J. Siragusa, Judge) dismissing his complaint sua sponte with prejudice as frivolous and for failure to state a claim. We review de novo a district court’s dismissal of a complaint under Fed.R.Civ.P. 12(b)(6). See Zerilli-Edelglass v. New York City Transit Auth., 333 F.3d 74, 79 (2d Cir.2003). Such dismissal is appropriate only if “it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Id. (internal quotation marks omitted). Applying this standard to Forjone’s case, we affirm. Familiarity with the proceedings before the district court is assumed.
On appeal Forjone contends that (1) the action is not duplicative; (2) the Town of Clarendon and others are refusing to enforce the Town’s zoning laws; (3) Judge James Punch violated New York State laws and the United States Constitution in his rulings; and (4) District Attorney Joseph Cardone and the State Department of Environmental Conservation violated Forjone’s rights under New York State laws and the United States Constitution.
For substantially the same reasons identified in the district court’s March 17, 2003 decision and order, we affirm. See Forjone v. Town of Clarendon, No. 03-CV-6007 (W.D.N.Y. Mar. 17, 2003). We have carefully considered Forjone’s arguments and find them to be without merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.